DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021 and 11/17/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15: It is unclear what is meant by “wherein at least two different values of the reference voltage have the same sign and different amounts”. The term “the reference voltage” appears to be singular, meaning one voltage; however, the claim recites that “the reference voltage” takes at least two different values. Is the reference voltage generator configured to simultaneously output a plurality of reference voltages, two of which having the same sign and different amounts? Is the reference voltage generator configured to output one voltage at a first time and another voltage at a second time? If it is the latter, then a further 112b issue arises since claim 15 is a device claim and the limitation of “wherein at least two different values of the reference voltage have the same sign and different amounts” would be reciting two states of the device which wouldn’t occur at the same time. For the purposes of examination and in light of the specification, prior art which teaches  simultaneous output of a plurality of reference voltages and/or prior art which teaches outputting one voltage at a first time and another voltage at a second time is interpreted as reading on the aforementioned claim limitation.
Regarding claim 19: The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination 
Regarding claim 21: “the further pressure sensor” lacks antecedent basis. A further pressure sensor is not recited in claim 20 nor claim 15, on which claim 21 depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-18 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Straeussnigg et al. (US 20170023429 A1) in view of Wang et al. (US 20160265995 A1).Regarding claim 15:Straeussnigg teaches a sensor arrangement comprising:
a pressure sensor (e.g. FIG. 1 - 103; FIG. 6 - 604; [0040]) realized as capacitive pressure sensor; 
a capacitance-to-digital converter (e.g. FIG. 1 - 106; FIG. 6 - 610; FIG. 18 - 1812) coupled to the pressure sensor and implemented as a delta-sigma analog-to-digital converter (abstract; [0006]); and 
a reference voltage generator (e.g. FIG. 1 - 102; FIG. 6 - 602; FIG. 18 - 1808) having a control input configured to receive a control signal (e.g. FIG. 17 - “CLK” to 1708; FIG. 18 - “CLK” to 1808) and an output configured to provide a reference voltage (e.g. FIG. 17 - “Vref” to 1708; FIG. 18 - “V-”, “V+” to 1808), 
wherein the output of the reference voltage generator (e.g. FIG. 1 - 102; FIG. 6 - 602; FIG. 18 - 1808) is connected to an input of the capacitance-to-digital converter (e.g. FIG. 1 - from 102 to 106 via 103 and 104; FIG. 6 - from 602 to 610 via 604; FIG. 18 - from 1808 directly to 1812), and
wherein the reference voltage generator (e.g. FIG. 1 - 102; FIG. 6 - 602; FIG. 18 - 1808) is configured to set a value of the reference voltage (e.g. FIG. 17 - “Vref” to 1708; FIG. 18 - “V-”, “V+” to 1808) as a function of the control signal Straeussnigg fails to teach:
wherein at least two different values of the reference voltage have the same sign and different amountsWang teaches:
wherein at least two different values (FIGS. 12 and 16 - VP1, VP2, VP3, VSSA) of the reference voltage have the same sign and different amounts ([0149], [0152], [0155], [0201])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adaptive excitation/reference voltages of Wang in the device of Straeussnigg to yield increased signal to noise ratio and/or improved resolution (e.g. Wang - [0195], [0202]).
Regarding claim 16:Straeussnigg and Wang teach all the limitations of claim 15, as mentioned above.Straeussnigg also teaches:
wherein the sensor arrangement is realized as a semiconductor body, and wherein the semiconductor body comprises the pressure sensor and the capacitance-to-digital converter ([0042], [0044], [0053], [0113])
Regarding claim 17:Straeussnigg and Wang teach all the limitations of claim 15, as mentioned above.Straeussnigg also teaches
a further pressure sensor realized as a capacitive pressure sensor, wherein the capacitance-to-digital converter is coupled to the further pressure sensor (FIG. 2b, [0043]-[0044], [0089], [0096], [0135]-[0136])
Regarding claim 18:Straeussnigg and Wang teach all the limitations of claim 17, as mentioned above.Straeussnigg also teaches:
wherein the sensor arrangement is realized as a semiconductor body, and wherein the semiconductor body comprises the pressure sensor, the further pressure sensor and the capacitance-to-digital converter ([0042], [0044], [0053], [0113])
Regarding claim 25:Straeussnigg and Wang teach all the limitations of claim 15, as mentioned above.Straeussnigg also teaches:
wherein the apparatus is a mobile device, a wearable, a medical device, a vehicle or an air conditioner ([0004])
Regarding claim 26:Straeussnigg teaches a method of operating a sensor arrangement, the method comprising:
receiving a control signal (e.g. FIG. 17 - “CLK” to 1708; FIG. 18 - “CLK” to 1808) at a control input of a reference voltage generator (e.g. FIG. 1 - 102; FIG. 6 - 602; FIG. 18 - 1808); 
providing a reference voltage (e.g. FIG. 17 - “Vref” to 1708; FIG. 18 - “V-”, “V+” to 1808) at an output of the reference voltage generator; and 
measuring a capacitance of a pressure sensor (e.g. FIG. 1 - 103; FIG. 6 - 604; [0040]) by a capacitance-to-digital converter (e.g. FIG. 1 - 106; FIG. 6 - 610; FIG. 18 - 1812) as a function of the reference voltage provided to the pressure sensor by the capacitance-to-digital converter, 
wherein the pressure sensor is a capacitive pressure sensor (e.g. FIG. 1 - 103; FIG. 6 - 604; [0040]), 
wherein the capacitance-to-digital converter is a delta-sigma analog-to-digital converter (abstract; [0006]), 
wherein the output of the reference voltage generator (e.g. FIG. 1 - 102; FIG. 6 - 602; FIG. 18 - 1808) is connected to an input of the capacitance-to-digital converter (e.g. FIG. 1 - from 102 to 106 via 103 and 104; FIG. 6 - from 602 to 610 via 604; FIG. 18 - from 1808 directly to 1812), and
wherein the reference voltage generator (e.g. FIG. 1 - 102; FIG. 6 - 602; FIG. 18 - 1808) sets a value of the reference voltage (e.g. FIG. 17 - “Vref” to 1708; FIG. 18 - “V-”, “V+” to 1808) as a function of the control signal (e.g. FIG. 17 - “CLK” to 1708; FIG. 18 - “CLK” to 1808)Straeussnigg fails to teach:
wherein at least two different values of the reference voltage have the same sign and different amounts Wang teaches:
wherein at least two different values of the reference voltage have the same sign and different amounts (FIGS. 12 and 16 - VP1, VP2, VP3, VSSA; [0149], [0152], [0155], [0201])

Regarding claim 27:Straeussnigg and Wang teach all the limitations of claim 26, as mentioned above.As combined in the claim 26 rejection above, Straeussnigg and/or Wang also teach:
wherein the reference voltage is a DC voltage (Straeussnigg - e.g. [0103]-[0105], [0115]-[0117], [0121]; Wang - e.g. [0049])
Regarding claim 28:Straeussnigg and Wang teach all the limitations of claim 26, as mentioned above.Straeussnigg also teaches:
wherein the reference voltage is applied between a first electrode of the pressure sensor and a second electrode of the pressure sensor (e.g. [0045] and FIG. 1 - electrodes of 111)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Straeussnigg et al. (US 20170023429 A1) in view of Wang et al. (US 20160265995 A1) and further in view of Dawson et al. (US 20170322098 A1).Regarding claim 19:Straeussnigg and Wang teach all the limitations of claim 17, as mentioned above.Straeussnigg fails to teach
wherein the sensor arrangement is configured to determine a mismatch such as a mismatch of a parameter Ao between the pressure sensor and the further pressure sensorDawson teaches:
wherein the sensor arrangement is configured to determine a mismatch such as a mismatch of a parameter Ao between the pressure sensor and the further pressure sensor (e.g. [0021])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mismatch/comparison determination of Dawson in the device of Straeussnigg to allow for sensor diagnosis and fault detection (Dawson - e.g. [0021]). Straeussnigg teaches an array of pressure sensors which may be the same or different (e.g. FIG. 2b, [0043]-[0044], [0089], [0093]-[0094], [0096], [0135]-[0136]). By using the comparison of Dawson, pressure sensor malfunctions or faults may be diagnosed, preventing erroneous readings from being used.

Claims 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Straeussnigg et al. (US 20170023429 A1) in view of Wang et al. (US 20160265995 A1) and further in view of Grosjean et al. (US 20130300437 A1).Regarding claim 20:Straeussnigg and Wang teach all the limitations of claim 15, as mentioned above.Straeussnigg also teaches
a digital circuit (FIG. 6 - 612, 614) coupled to the capacitance-to-digital converter (FIG. 6 - 610); and 
a memory (FIG. 6 - 620, 622) connected to the digital circuit, 
Straeussnigg fails to teach:
the digital circuit coupled to the reference voltage generator; and
wherein the digital circuit is configured to generate the control signalGrosjean teaches (FIG. 1):
the digital circuit (5) coupled to the reference voltage generator (e.g. 7, 6 and/or 8 - [0043]-[0045]); and wherein the digital circuit is configured to generate the control signal ([0040]-[0041])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the digital circuit to the reference voltage generator and use the digital circuit to generate the control signal, as taught by Grosjean, in the device of Straeussnigg as it is an art-recognized equivalent. FIG. 18 of Straeussnigg shows the reference voltage generator (1808) being controlled by the control signal (“CLK”) generated from dithered clock (1806). Straeussnigg also teaches an embodiment (FIG. 6) in which a digital circuit (e.g. 612, 614) is coupled to a memory with calibration coefficients (622); however, Straeussnigg fails to explicitly teach that one digital circuit (i.e. processor / computer) may be used for both reference voltage control as well as other processing functions (e.g. applying calibration coefficients, etc.). As evidenced by FIG. 1 of Grosjean, a single digital circuit (i.e. processor / computer) may be used for many functions of the device.
Regarding claim 23:Straeussnigg, Wang, and Grosjean teach all the limitations of claim 20, as mentioned above.Straeussnigg also teaches:
wherein, in a measurement phase, the digital circuit is configured to generate a digitized pressure signal depending on a digital signal provided by the capacitance-to-digital converter and depending on a parameter and/or correction data stored in the memory (FIG. 6 - 622; [0052])
Regarding claim 24:Straeussnigg, Wang, and Grosjean teach all the limitations of claim 20, as mentioned above.As combined in the claim 20 rejection above, Straeussnigg, Wang, and Grosjean teach:
wherein the digital circuit (Straeussnigg - 612, 614; Grosjean - 5) is configured to control (Straeussnigg - via “CLK”; Grosjean - [0040]-[0041]) the reference voltage generator (Straeussnigg - 102, 602, 1808; Grosjean - 7 / 6 / 8) by the control signal such that the reference voltage generator consecutively generates the at least two different values of the reference voltage (Wang - FIGS. 12 and 16 - VP1, VP2, VP3, VSSA)

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Straeussnigg et al. (US 20170023429 A1) in view of Wang et al. (US 20160265995 A1) and Grosjean et al. (US 20130300437 A1) and further in view of Garcia et al. (US Straeussnigg, Wang, and Grosjean teach all the limitations of claim 20, as mentioned above.As combined in the claim 20 rejection above, Straeussnigg, Wang, and Grosjean teach:
the digital circuit is configured to control (Grosjean - FIG. 1; [0040]-[0041]) the reference voltage generator with the control signal such that the reference voltage generator consecutively generates at least two different values of the reference voltage (Wang - FIGS. 12 and 16 - VP1, VP2, VP3, VSSA; [0149], [0152], [0155], [0201]), 
wherein the capacitance-to-digital converter (Straeussnigg: e.g. FIG. 1 - 106; FIG. 6 - 610; FIG. 18 - 1812) is configured to generate at least two values of a digital signal depending on a capacitance value of at least one of the pressure sensor (Straeussnigg: e.g. FIG. 1 - 103; FIG. 6 - 604; [0040]) or the further pressure sensor (Straeussnigg: FIG. 2b, [0043]-[0044], [0089], [0096], [0135]-[0136]), and 
Straeussnigg, Wang, and Grosjean fail to explicitly teach:
wherein, in a test phase, the reference voltage is generated
wherein the digital circuit is configured to generate a parameter and/or correction data depending on the at least two values of the digital signal     The examiner notes that Straeussnigg (e.g. [0052]) explicitly teaches that calibration coefficients are stored which are used for correcting the output of the explicitly teach producing such calibration coefficients. Garcia teaches:
wherein, in a test phase, the reference voltage is generated; wherein the digital circuit is configured to generate a parameter and/or correction data depending on the at least two values of the digital signal ([0007]-[0010], [0060]-[0061], [0075], [0139], [0151], [0168]-[0169])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate correction data, as taught by Garcia, in the device of Straeussnigg to allow for the use of the calibration coefficients. Straeussnigg explicitly teaches that calibration coefficients are used to correct the pressure measurements ([0052]), but fails to teach the generation of such calibration coefficients.
Regarding claim 22:Straeussnigg, Wang, Grosjean, and Garcia teach all the limitations of claim 21, as mentioned above.Straeussnigg also teaches:
wherein the digital circuit is configured to store the parameter or the correction data in the memory (FIG. 6 - 622; [0052])

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Straeussnigg et al. (US 20170023429 A1) in view of Wang et al. (US 20160265995 A1) and further in view of Garcia et al. (US 20150295587 A1).Straeussnigg and Wang teach all the limitations of claim 26, as mentioned above.As combined in the claim 26 rejection above, Straeussnigg and Wang also teach:
at least two different values of the reference voltage are provided by the capacitance-to-digital converter to the pressure sensor (Straeussnigg - FIG. 18 - “V-”, “V+” to 1808; Wang - FIGS. 12 and 16 - VP1, VP2, VP3, VSSA, [0149], [0152], [0155], [0201]), and
wherein the capacitance-to-digital converter (Straeussnigg: e.g. FIG. 1 - 106; FIG. 6 - 610; FIG. 18 - 1812) generates at least two values of a digital signal depending on a capacitance value of the pressure sensor (Straeussnigg: e.g. FIG. 1 - 103, FIG. 6 - 604, FIG. 1802, [0040], [0112])
Straeussnigg and Wang fail to explicitly teach:
wherein, in a test phase of operation, the reference voltage(s) is/are provided, and wherein a digital circuit generates a parameter and/or correction data depending on the at least two values of the digital signal
     The examiner notes that Straeussnigg (e.g. [0052]) explicitly teaches that calibration coefficients are stored which are used for correcting the output of the pressure sensors; however, Straeussnigg fails to explicitly teach producing such calibration coefficients.Garcia teaches:
wherein, in a test phase of operation, the reference voltage(s) is/are provided, and wherein a digital circuit generates a parameter and/or correction 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate correction data, as taught by Garcia, in the method of Straeussnigg to allow for the use of the calibration coefficients. Straeussnigg explicitly teaches that calibration coefficients are used to correct the pressure measurements ([0052]), but fails to teach the generation of such calibration coefficients.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856